              Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 1 of 34



                   IN THE UNITED STATES DISTRCT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN ROLAFF and HARLENE
ROLAFF, husband and wife, for
themselves and as representatives of
classes of similarly situated individuals,


Plaintiffs,
                                              Case No. CIV-19-689-R
v.

FARMERS INSURANCE COMPANY,
INC., FARMERS INSURANCE
EXCHANGE; FIRE INSURANCE
EXCHANGE; TRUCK INSURANCE
EXCHANGE; FOREMOST
INSURANCE COMPANY; MID-
CENTURY INSURANCE CO.;
FARMERS GROUP, INC; FIRE
UNDERWRITERS ASSOCIATION;
DONAN ENGINEERING CO., INC;
ENGINEERING, INC.; FORD
ENGINEERING; THE STRUCTURES
GROUP, INC.; NELSON FORENSICS,
LLC; PT&C FORENSIC CONSULTING
SERVICES, P.A.; ENVISTA
FORENSICS, LLC; and RIMKUS
CONSULTING GROUP, INC.


Defendants.


     DEFENDANT NELSON FORENSICS, LLC’S ANSWER TO PLAINTIFFS’
          PETITION AND REQUEST FOR CLASS CERTIFICATION


       Defendant Nelson Forensics, LLC., (“Nelson”) a Texas Limited Liability

Company, answers Plaintiffs’ Petition and Request for Class Certification as follows:
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 2 of 34



   1. Admitted Plaintiffs have sued and are seeking damages on behalf of themselves

and on behalf of others as alleged in Paragraph 1.

                                 I.     INTRODUCTION

   2. Nelson denies the allegations of Paragraph 2 which are addressed at, or relate to

Nelson, specifically Nelson denies that it engaged in a fraudulent scheme and conspiracy

and denies that it drafted “shame and/or pretextual reports.” The remaining allegations of

Paragraph 2 do not relate to Nelson and therefore no response is required. To the extent a

response is required, Nelson is without sufficient knowledge, information, or belief to

admit or deny and therefore denies the same.

   3. Nelson denies the allegations of Paragraph 3 which are addressed at, or relate to

Nelson, specifically Nelson denies the allegations in Paragraph 3(b). The remaining

allegations of Paragraph 3 do not relate to Nelson and therefore no response is required.

To the extent a response is required, Nelson is without sufficient knowledge, information,

or belief to admit or deny and therefore denies the same.

   4. The allegations of Paragraph 4 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   5. The allegations of Paragraph 5 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.
            Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 3 of 34



   6. The allegations of Paragraph 6 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   7. The allegations of Paragraph 7 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   8. The allegations of Paragraph 8 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   9. Nelson denies the allegations of Paragraph 9 which are addressed at, or relate to

Nelson, specifically Nelson denies that it created “sham” engineering reports and denies

that it committed fraud. The remaining allegations of Paragraph 9 do not relate to Nelson

and therefore no response is required. To the extent a response is required, Nelson is

without sufficient knowledge, information, or belief to admit or deny and therefore denies

the same.

   10. Nelson denies that it defrauded or intended to defraud Plaintiffs and putative

“Class Members” and denies that it created “sham” reports. The remaining allegations of

Paragraph 10 do not relate to Nelson and therefore no response is required. To the extent

a response is required, Nelson is without sufficient knowledge, information, or belief to

admit or deny and therefore denies the same.

   11. Nelson denies the allegations of Paragraph 11 which are addressed at, or relate to

Nelson, specifically Nelson denies that it was biased or created “sham” engineering
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 4 of 34



reports. The remaining allegations of Paragraph 11 do not relate to Nelson and therefore

no response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies the same.

                                      II.    PARTIES

   A. Plaintiffs

   12. Nelson admits that the Rolaff Plaintiffs are natural persons; Nelson is without

sufficient knowledge, information, or belief to admit or deny the remaining allegations

contained in Paragraph 12 and therefore denies the same.

   B. The Farmers Defendants

   13. The allegations of Paragraph 13 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   14. The allegations of Paragraph 14 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   15. The allegations of Paragraph 15 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   16. The allegations of Paragraph 16 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 5 of 34



   17. The allegations of Paragraph 17 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   18. The allegations of Paragraph 18 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   19. The allegations of Paragraph 19 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   20. The allegations of Paragraph 20 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   21. The allegations of Paragraph 21 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   22. The allegations of Paragraph 22 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   C. The Engineering Defendants

   23. Nelson admits that it provides forensic engineering services and has contracted

with Farmers Insurance on one occasion to conduct a residential earthquake distress

evaluation in Oklahoma in 2014, but denies the remaining allegations of Paragraph 23.
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 6 of 34



   24. The allegations of Paragraph 24 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   25. The allegations of Paragraph 25 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   26. The allegations of Paragraph 26 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   27. The allegations of Paragraph 27 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   28. Nelson admits that it is a Texas Limited Liability Company with its principal

place of business at 2740 Dallas Parkway, Ste. 220, Plano Texas 75093. The remaining

allegations of Paragraph 28 constitute legal conclusions to which no response is required.

To the extent a response is required, Nelson denies the same.

   29. The allegations of Paragraph 29 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   30. The allegations of Paragraph 30 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 7 of 34



   31. The allegations of Paragraph 31 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

                          III.   JURSIDICTION AND VENUE

   32. Nelson admits this Court has subject matter jurisdiction, including subject matter

jurisdiction over RICO claims. The remaining allegations of Paragraph 32 constitute

legal conclusions to which no response is required.

   33. The allegations of Paragraph 33 do not relate to Nelson and therefore no response

is required.

   34. The allegations of Paragraph 34 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   35. The allegations of Paragraph 35 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   36. Nelson admits that it provides forensic engineering services and has contracted on

one occasion with Farmers Insurance to conduct a residential earthquake distress

evaluation in Oklahoma. Nelson denies that it conspired to commit RICO violations,

denies that it violated the law, and denies the Plaintiffs have stated a claim upon which

relief may be granted. The remaining allegations of Paragraph 36 either do not relate to

Nelson and therefore no response is required, or constitute a legal conclusion to which no
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 8 of 34



response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies the same.

   37. The allegations of Paragraph 37 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.

   38. Nelson is without sufficient knowledge, information, or belief to admit or deny

the allegations of Paragraph 38 and therefore denies same.

                               IV.   LEGAL FRAMEWORK

   A. Racketeer Influenced Corrupt Organization Act (RICO), 18 U.S.C. §§1961-68

   39. In response to Paragraph 39, Nelson admits that 18 USC §§1962(c) is recited

accurately, but denies that Plaintiffs have stated a claim upon which relief may be granted

and denies Nelson has violated the law.

   40. In response to Paragraph 40, Nelson admits that RICO includes definitions, but

denies that Plaintiffs have stated a claim upon which relief may be granted and denies

Nelson has violated the law.

   41. In response to Paragraph 41, Nelson admits that §1961(3) defines person, but

denies that Plaintiffs have stated a claim upon which relief may be granted and denies

Nelson has violated the law.

   42. In response to Paragraph 42, Nelson admits that §1961(4) defines entity as quoted

by Plaintiffs, but denies that Plaintiffs have stated a claim upon which relief may be

granted and denies Nelson has violated the law.
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 9 of 34



   43. In response to Paragraph 43, Nelson admits that RICO defines “racketeering

activity”, but denies that Plaintiffs have stated a claim upon which relief may be granted

and denies Nelson has violated the law.

   44. In response to Paragraph 44, Nelson admits that RICO defines “pattern of

racketeering activity”, but denies that Plaintiffs have stated a claim upon which relief

may be granted and denies Nelson has violated the law.

   45. In response to Paragraph 45, Nelson admits that RICO provides for treble

damages, costs and attorney’s fees, but denies that Plaintiffs have stated a claim upon

which relief may be granted and denies Nelson has violated the law.

   B. Earthquake Insurance in Oklahoma

   46. In response to Paragraph 46, Nelson admits that Plaintiffs have accurately cited

John Doak’s 2015 Earthquake Insurance Bulletin PC 2015-02. Nelson denies Plaintiffs’

conclusions and inferences drawn from such bulletin, denies that Plaintiffs have stated a

claim upon which relief may be granted, and denies Nelson has violated the law.

   47. Nelson is without sufficient knowledge, information, or belief to admit or deny

the allegation in Paragraph 47 and therefore denies the same.

   48. Nelson admits that many insurance policies generally exclude damage which

occurs prior to or after the effective date of the policy, however Nelson is without

sufficient knowledge, information, or belief to admit or deny the remaining allegations in

Paragraph 48 and therefore denies the same.

   49. In response to Paragraph 49, Nelson that admits Plaintiffs have accurately cited

John Doak’s 2015 Earthquake Insurance Bulletin PC 2015-02; Nelson denies Plaintiffs’
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 10 of 34



conclusions and inferences drawn from such bulletin, denies that Plaintiffs have stated a

claim upon which relief may be granted, and denies Nelson has violated the law.

                            V.     FACTUAL ALLEGATIONS

   50. Nelson denies the allegations of Paragraph 50 which are addressed at, or relate to

Nelson, specifically Nelson denies that it engaged in an unlawful agreement with the

“Farmers Defendants” and denies that it created “sham” engineering reports “that falsely

showed pre-existing conditions and arbitrarily ruled out a covered loss”. The remaining

allegations of Paragraph 50 do not relate to Nelson and therefore no response is required.

To the extent a response is required, Nelson is without sufficient knowledge, information,

or belief to admit or deny and therefore denies the same.

   A. Facts Specific to Representative Plaintiffs

   51. The allegations of Paragraph 51 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   52. The allegations of Paragraph 52 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   53. The allegations of Paragraph 53 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 11 of 34



   54. The allegations of Paragraph 54 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   55. The allegations of Paragraph 55 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   56. The allegations of Paragraph 56 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   57. The allegations of Paragraph 57 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   58. The allegations of Paragraph 58 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   59. The allegations of Paragraph 59 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   60. The allegations of Paragraph 60 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 12 of 34



   61. The allegations of Paragraph 61 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   62. The allegations of Paragraph 62 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   63. The allegations of Paragraph 63 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   64. The allegations of Paragraph 64 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   65. The allegations of Paragraph 65 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   66. The allegations of Paragraph 66 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   67. The allegations of Paragraph 67 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 13 of 34



   B. Plaintiffs Are Farmers Defendants’ Insureds under Policies of Insurance for
      Earthquake Coverage

   68. The allegations of Paragraph 68 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   69. The allegations of Paragraph 69 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   70. The allegations of Paragraph 70 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   71. The allegations of Paragraph 71 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   72. The allegations of Paragraph 72 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   73. The allegations of Paragraph 73 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   C. Farmers Defendants Entered the Oklahoma Earthquake Insurance Market in
      Search of Easy Profits
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 14 of 34



   74. The allegations of Paragraph 74 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   75. The allegations of Paragraph 75 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   76. The allegations of Paragraph 76 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   D. Farmers Defendants Developed an Exit Strategy that Abandoned its Insureds
      and Insulated it from Costly Payments to Them

   77. The allegations of Paragraph 77 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   78. The allegations of Paragraph 78 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   79. Nelson denies the allegations of Paragraph 79 which are addressed at, or relate to

Nelson, specifically, Nelson denies that it created “sham” engineering reports. The

remaining allegations of Paragraph 79 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies the same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 15 of 34



          1. Farmers Defendants Denied Coverage without Required Pre-Coverage
             Inspections or Surveys

   80. The allegations of Paragraph 80 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   81. The allegations of Paragraph 81 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   82. The allegations of Paragraph 82 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

          2. Farmers Defendants Entered into an Unlawful Agreement with the
             Engineering Defendants to Produce False Reports of Pre-Existing
             Damage

   83. The allegations of Paragraph 83 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   84. Nelson denies the allegations of Paragraph 84.

   85. In response to Paragraph 85, Nelson denies that it breached any duties, denies that

it committed fraud, denies that it created “sham” reports, and further denies any other

allegations related to it; Nelson is without sufficient knowledge, information, or belief to

admit or deny the allegations against the other “Engineering Defendants” and therefore

denies same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 16 of 34



   86. Nelson denies the allegations of Paragraph 86 in so far as it suggests Nelson

created “sham” reports; the remaining allegations of Paragraph 86 do not relate to Nelson

and therefore no response is required. To the extent a response is required, Nelson is

without sufficient knowledge, information, or belief to admit or deny and therefore denies

same.

   87. The allegations of Paragraph 87 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   88. Nelson denies the allegations of Paragraph 88 in so far as it suggests Nelson

created “sham” reports; the remaining allegations of Paragraph 88 do not relate to Nelson

and therefore no response is required. To the extent a response is required, Nelson is

without sufficient knowledge, information, or belief to admit or deny and therefore denies

same.

   89. Nelson denies the allegations of Paragraph 89 to the extent they relate to Nelson.

Specifically, Nelson denies that bias affected any of its work; the remaining allegations of

Paragraph 89 do not relate to Nelson and therefore no response is required. To the extent

a response is required, Nelson is without sufficient knowledge, information, or belief to

admit or deny and therefore denies same.

   90. Nelson denies the allegations of Paragraph 90 to the extent they relate to Nelson.

Specifically, Nelson denies that it created “sham reports.” The remaining allegations of

Paragraph 90 do not relate to Nelson and therefore no response is required. To the extent
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 17 of 34



a response is required, Nelson is without sufficient knowledge, information, or belief to

admit or deny and therefore denies same.

   91. Nelson denies the allegations of Paragraph 91 in so far as they suggest any

wrongdoing on the part of Nelson. The remaining allegations of Paragraph 91 do not

relate to Nelson and therefore no response is required. To the extent a response is

required, Nelson is without sufficient knowledge, information, or belief to admit or deny

and therefore denies same.

   92. Nelson denies the allegations of Paragraph 92 in so far as they suggest any

wrongdoing on the part of Nelson. The remaining allegations of Paragraph 92 do not

relate to Nelson and therefore no response is required. To the extent a response is

required, Nelson is without sufficient knowledge, information, or belief to admit or deny

and therefore denies same.

   93. The allegations of Paragraph 93 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

                        VI. CLASS ACTION ALLEGATIONS

   94. Nelson admits that Plaintiffs allege that they are bringing this action on behalf of

themselves and others, but deny that class certification is appropriate. Nelson further

denies that Plaintiffs have stated a claim upon which relief can be granted.

   A. Numerosity

   95. Nelson is without sufficient knowledge, information, or belief to admit or deny

the allegations in Paragraph 95 and therefore denies same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 18 of 34



   96. The allegations in Paragraph 96 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies the allegations.

   97. The allegations in Paragraph 97 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies that class certification is

appropriate.

   B. Commonality

   98. The allegations in Paragraph 98 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies the allegations.

   C. Typicality

   99. The allegations in Paragraph 99 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies the allegations.

   D. Adequacy

   100. The allegations in Paragraph 100 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   101. The allegations in Paragraph 101 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   E. Superiority

   102. Nelson denies the factual allegations of Paragraph 102 in so far as they suggest

any wrongdoing on the part of Nelson. The remaining allegations in Paragraph 102

constitute legal conclusions to which no response is required. To the extent a response is

required, Nelson denies the allegations.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 19 of 34



   103. Nelson denies that Plaintiff has stated a claim upon which relief can be granted

and denies that it has violated the law. The remaining allegations in Paragraph 103

constitute legal conclusions to which no response is required. To the extent a response is

required, Nelson denies the allegations.

   104. Nelson denies that it has caused damages to the putative class members. Nelson

is without sufficient knowledge, information, or belief to admit or deny the remaining

allegations in Paragraph 104 and therefore denies the same.

   105. The allegations in Paragraph 105 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   106. Nelson denies that it has caused damages to the putative class members. The

remaining allegations in Paragraph 106 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies the allegations.

   107. The allegations in Paragraph 107 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   108. The allegations in Paragraph 108 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   109. Nelson denies that it has caused damages to the putative class members. The

remaining allegations in Paragraph 109 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies the allegations.

   110. The allegations in Paragraph 110 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 20 of 34



   111. The allegations in Paragraph 111 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   112. Nelson denies that it has caused damages to the putative class members. The

remaining allegations in Paragraph 112 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies the allegations.

   113. Nelson denies that Plaintiffs have stated a claim upon which relief may be

granted and deny that Nelson has violated the law.          The remaining allegations in

Paragraph 113 constitute legal conclusions to which no response is required. To the

extent a response is required, Nelson denies the allegations.

   114. The allegations in Paragraph 114 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   F. Predominance

   115. To the extent Paragraph 115 alleges any wrongdoing on the part of Nelson,

Nelson denies the same. The remaining allegations in Paragraph 115 constitute legal

conclusions to which no response is required. To the extent a response is required,

Nelson denies the allegations.

   116. To the extent Paragraph 116 alleges any wrongdoing on the part of Nelson,

Nelson denies the same. The remaining allegations in Paragraph 116 constitute legal

conclusions to which no response is required. To the extent a response is required,

Nelson denies the allegations.

                        VII. FRAUDULENT CONCEALMENT
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 21 of 34



   117. The allegations of Paragraph 117 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   118. Nelson denies that it prepared “sham engineering reports…for the purpose of

supporting denials.” The remaining allegations of Paragraph 118 do not relate to Nelson

and therefore no response is required. To the extent a response is required, Nelson is

without sufficient knowledge, information, or belief to admit or deny and therefore denies

same.

   119. Nelson denies the allegations of Paragraph 119.

   120. Nelson denies the allegations of Paragraph 120.

   121. Nelson denies the allegations of Paragraph 121.

   122. Nelson denies the allegations of Paragraph 122.

                               VIII. MISCELLANEOUS

   123. The allegations in Paragraph 123 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   124. The allegations in Paragraph 124 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

                                      IX. COUNTS

   125. Nelson denies that Plaintiffs have stated a claim upon which relief may be

granted and denies Nelson has violated any laws or duties as alleged.

                                       COUNT ONE
        Violations of the Racketeer Influenced Corrupt Organization Act, 18 U.S.C.
                             §§1961-68 Against All Defendants
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 22 of 34




   126. In response to Paragraph 126, Nelson incorporates its answers to Paragraphs 1-

125 set forth above.

   a. The Common Elements of the RICO Act, 18 U.S.C. §§1961-68

   127. Nelson denies that Plaintiffs have stated a claim upon which relief may be

granted and deny that Nelson has violated the law.          The remaining allegations in

Paragraph 127 constitute legal conclusions to which no response is required. To the

extent a response is required, Nelson denies the allegations.

   ii. All Defendants are RICO “Persons”

   128. The allegations in Paragraph 128 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   iii. The RICO Enterprise

   129. The allegations in Paragraph 129 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   130. Nelson denies the allegations of Paragraph 130.

   131. Nelson admits that it is a separate legal entity from the other Defendants. Nelson

denies that it has engaged in “predicate acts constituting the pattern of racketeering

activity” alleged.     The remaining allegations in Paragraph 131 constitute legal

conclusions to which no response is required. To the extent a response is required,

Nelson denies the allegations.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 23 of 34



   132. Nelson denies that it has committed RICO violations. The remaining allegations

in Paragraph 132 constitute legal conclusions to which no response is required. To the

extent a response is required, Nelson denies the allegations.

   iv. All Defendants Are “Associated With” the RICO “Enterprise”

   133. Nelson denies that it was “employed by or associated with” a RICO enterprise

and denies that it violated RICO. The remaining allegations in Paragraph 133 constitute

legal conclusions to which no response is required. To the extent a response is required,

Nelson denies the allegations.

   134. Nelson denies that it created sham engineering reports and denies that it

contracted with the Farmers Defendants to produce shame engineering reports. The

remaining allegations of Paragraph 134 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   135. Nelson denies the allegations of Paragraph 135.

   v. All RICO “Persons” are Distinct from the RICO “Enterprise”

   136. Nelson admits only that it is a separate legal entity from the other Defendants.

Nelson denies the remaining allegation of Paragraph 136, and specifically denies that it

engaged in any RICO enterprise and denies that it engaged in any racketeering activity.

   vi. The Defendants Engaged in Activities that Affect Interstate and Foreign

   Commerce

   137. Nelson denies the allegations of Paragraph 137.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 24 of 34



   138. Nelson denies that it created “sham and/or pretextual engineering reports.” The

remaining allegations of Paragraph 138 do not relate to Nelson and therefore no response

is required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   vii. The Defendants Participated in the Conduct of the Enterprise’s Affairs

   139. Nelson denies the allegations of Paragraph 139.

   140. Nelson denies that it created “sham engineering reports”. The remaining

allegations of Paragraph 140 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   141. Nelson denies the allegations of Paragraph 141.

   viii. A “Pattern of Racketeering Activity” Over an Extended Period with Threat
   of Repetition

   142. The allegations in Paragraph 142 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   143. Nelson denies that it created “sham engineering reports”. The remaining

allegations of Paragraph 143 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   144. Nelson denies that it created “sham engineering reports”. The remaining

allegations of Paragraph 144 do not relate to Nelson and therefore no response is
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 25 of 34



required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   ix. Defendants Used and Caused Fraudulent Mail and Wire Communications (18
   U.S.C. §1341 and 18 U.S.C. §1343)

   145. Nelson denies that it created “sham engineering reports” and denies that it

committed fraudulent acts. The remaining allegations in Paragraph 145 constitute legal

conclusions to which no response is required. To the extent a response is required,

Nelson denies the allegations.

   146. The allegations in Paragraph 146 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   147. Nelson denies that it created “sham engineering reports”.           The remaining

allegations of Paragraph 147 constitute legal conclusions to which no response is

required. To the extent a response is required, Nelson denies the allegations.

   148. Nelson denies that it created “sham and/or pretextual engineering reports”. The

remaining allegations of Paragraph 148 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies the allegations.

   x. Intent and Scienter

   149. Nelson denies the allegations of Paragraph 149.

   150. The allegations of Paragraph 150 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 26 of 34



   151. The allegations of Paragraph 151 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   152. The allegations of Paragraph 152 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   153. The allegations of Paragraph 153 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   154. Nelson denies the allegations against it contained in Paragraph 154.

   xi. Defendants’ Conduct Has Proximately Caused Plaintiff’s RICO Injury to
   Business or Property

   155. Nelson denies that they are liable to Plaintiffs and deny that Plaintiffs have stated

a claim upon which relief may be granted. The remaining allegations in Paragraph 155

constitute legal conclusions to which no response is required. To the extent a response is

required, Nelson denies the allegations.

   156. The allegations in Paragraph 156 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   157. Nelson denies that it created “sham reports”.        The remaining allegations in

Paragraph 157 constitute legal conclusions to which no response is required. To the

extent a response is required, Nelson denies the allegations.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 27 of 34



   158. Nelson denies that it caused any injury to Plaintiffs or the putative Class

Members. The remaining allegations of Paragraph 158 do not relate to Nelson and

therefore no response is required. To the extent a response is required, Nelson is without

sufficient knowledge, information, or belief to admit or deny and therefore denies same.

   159. Nelson denies that it caused any injury to Plaintiffs or the putative Class

Members. The remaining allegations of Paragraph 158 do not relate to Nelson and

therefore no response is required. To the extent a response is required, Nelson is without

sufficient knowledge, information, or belief to admit or deny and therefore denies same.

   xii. Violation of 18 U.S.C. §§1961(5), 1962(c)

   160. The allegations in Paragraph 160 constitute legal conclusions to which no

response is required. To the extent a response is required, Nelson denies the allegations.

   161. Nelson denies the allegations in Paragraph 161.

   xiii. Violation of 18 U.S.C. §1961(5), 1962(d)

   162. Nelson denies that it has participated in a conspiracy, including the conspiracy to

engage in the conduct alleged in Count One. The remaining allegations in Paragraph 162

constitute legal conclusions to which no response is required. To the extent a response is

required, Nelson denies the allegations.

   163. Nelson denies the allegations in Paragraph 163.

   164. Nelson denies the allegations in Paragraph 164.

   165. Nelson denies the allegations in Paragraph 165.

   166. Nelson denies the allegations in Paragraph 166.

                                     COUNT TWO
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 28 of 34



                       Bad Faith Against the Farmers Defendants

   167. In response to paragraph 167, Nelson incorporates its answers to Paragraphs 1-

166 set forth above.

   168. – 175. The allegations of Paragraphs 167-175 do not relate to Nelson and

therefore no response is required. To the extent a response is required, Nelson is without

sufficient knowledge, information, or belief to admit or deny and therefore denies same.

                                  COUNT THREE
                             Fraud Against All Defendants

   176. In response to paragraph 176, Nelson incorporates its answers to Paragraphs 1-

175 set forth above.

   177. The first sentence of Paragraph 177 does not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson denies the same. The

remaining allegations of Paragraph 177 constitute legal conclusions to which no response

is required. To the extent a response is required, Nelson denies that it has breached any

legal obligations to Plaintiffs and putative Class Members.

   178. Nelson denies that it created “sham engineering reports.” The remaining

allegations of Paragraph 178 do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

   179. The allegations of Paragraph 179 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 29 of 34



   180. The allegations of Paragraph 180 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   181. The allegations of Paragraph 181 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   182. The allegations of Paragraph 182 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   183. The allegations of Paragraph 183 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   184. The allegations of Paragraph 184 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

   185. Nelson denies that it created “sham engineering reports generated to support the

pre-existing damage argument.” The remaining allegations of Paragraph 185 do not relate

to Nelson and therefore no response is required. To the extent a response is required,

Nelson is without sufficient knowledge, information, or belief to admit or deny and

therefore denies same.

   186. Nelson denies that it engaged in fraud. The remaining allegations of Paragraph

186 do not relate to Nelson and therefore no response is required. To the extent a
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 30 of 34



response is required, Nelson is without sufficient knowledge, information, or belief to

admit or deny and therefore denies same.

    187. The allegations in Paragraph 187 and 187(b) constitute legal conclusions to

which no response is required. To the extent a response is required, Nelson denies the

allegations. The allegations in Paragraph 187(a) do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

    188. Nelson denies all allegations in Paragraphs 188, 188(a), and 188(c)(i)-(xii). The

allegations in Paragraph 188(b) do not relate to Nelson and therefore no response is

required. To the extent a response is required, Nelson is without sufficient knowledge,

information, or belief to admit or deny and therefore denies same.

    189. Nelson denies the allegations in Paragraph 189.

    190. Nelson denies the allegations in Paragraph 190.

    191. Nelson denies the allegations in Paragraph 191.

    192. Nelson denies the allegations in Paragraph 192.

    193. Nelson denies the allegations in Paragraph 193.

    194. The allegations in Paragraph 194 do not relate to Nelson and therefore no

response is required. To the extent a response is required, Nelson is without sufficient

knowledge, information, or belief to admit or deny and therefore denies same.

                                COUNT FOUR
         Disgorgement/Unjust Enrichment Against the Farmers Defendants
         Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 31 of 34



   195. In response to paragraph 195, Nelson incorporates its answers to Paragraphs 1-

194 set forth above.

   196.– 208. The allegations of Paragraphs 196-208 do not relate to Nelson and

therefore no response is required. To the extent a response is required, Nelson is without

sufficient knowledge, information, or belief to admit or deny and therefore denies same.

                               X. PRAYER FOR RELIEF

       In response to the Counts and paragraphs in Part X of Plaintiffs’ Petition, Nelson

denies that Plaintiffs and putative class members are entitled to any relief, and deny that

Plaintiffs have stated a claim upon which relief may be granted.

       Nelson further denies all allegations unless specifically admitted above.

                               AFFIRMATIVE DEFENSES

   1. Plaintiffs have failed to state a claim upon which relief may be granted.

   2. Statute of Limitations

   3. Plaintiffs have failed to plead fraud with particularity.

   4. Nelson did not have a fraudulent purpose and did not act with any of other

       defendants for a fraudulent purpose.

   5. No RICO enterprise exists.

   6. Nelson did not engage in racketeering activity

   7. Lack of standing

   8. Plaintiffs were able to have property re-inspected if they chose to do so
          Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 32 of 34



   9. Nelson reserves the right to assert that Plaintiffs’ Petition is barred, in whole or in

       part, as a result of accord and satisfaction, comparative fault, any other matter

       constituting an avoidance or affirmative defense, as discovery should so indicate.

   10. Nelson reserves the right to amend this Answer, to assert additional defenses,

       affirmative or otherwise, and to further plead, all as may be required upon

       completion of reasonable discovery.

       WHEREFORE, Nelson Forensics, LLC respectfully requests that Plaintiffs’ prayer

for relief be denied, that this Court dismiss all claims against Nelson with prejudice, that

judgment be granted in favor of Nelson, and that Nelson be granted its costs and attorney

fees and all other proper relief.




                                          Respectfully submitted,

                                          FRANDEN | FARRIS | QUILLIN
                                            GOODNIGHT + ROBERTS


                                          /s/ Joseph R. Farris                      _
                                          Joseph R. Farris, OBA #2835
                                          Williams Center Tower II
                                          2 West 2nd Street, Suite 900
                                          Tulsa, Oklahoma 74103
                                          Tel: 918/583-7129
                                          Fax: 918/584-3814
                                          Attorneys for Defendant, Nelson Forensics, LLC
        Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 33 of 34



                          CERTIFICATE OF SERVICE

       I certify that on the 11th day of November, 2019, I electronically filed the
foregoing document with the Clerk of Court using the CM/ECF system which will send
notification of such filing to:

Carole L. Dulisse
cdulisse@marrlawfirm.com
J Revell Parrish
rparrish@whittenburragelaw.com
Jeffrey D. Marr
jeffdmarr@marrlawfirm.com
Michael Burrage
mburrage@whittenburragelaw.com
Reggie Whitten
Rwhitten@whittenburragelaw.com
Bradley Beskin
bbeskin@nixlaw.com
Chad E. Ihrig
cihrig@nixlaw.com
Attorneys for Plaintiffs

Jessica L Dickerson
Jessica.dickerson@mcafeetaft.com
Mary Quinn-Cooper
Maryquinn.cooper@mcafeetaft.com
Michael F. Smith
Michael.smith@mcafeetaft.com
Samanthia S. Marshall
Smanthia.marshall@mcafeetaft.com
William S. Leach
Bill.leach@mcafeetaft.com
Attorneys for Farms Insurance Defendants




                                            /s/ Joseph R. Farris
Case 5:19-cv-00689-J Document 42 Filed 11/11/19 Page 34 of 34
